Title: From George Washington to John Eager Howard, 19 November 1795
From: Washington, George
To: Howard, John Eager


          
            (Private)
            Dear Sir,
            Philadelphia 19th Novr 1795.
          
          It may seem strange to those, not acquainted with circumstances, that the office of State should be so long vacant; but causes, not within my power to controul, have occasioned it.
          I have, at length, proposed to Colo. Pickering, to go from the War office into that of State, & he has agreed to do so: this, of course makes a vacancy in the former. Permit me, to ask you Sir to fill it.
          I shall use no other arguments to induce your acceptance than such as candour dictates—these are, that I believe the duties of the Office will be well executed by you—that I conceive the appointment will be very agreeable to the public—and though of lesser consideration in a national point of view because it would be very agreeable to Dr Sir—Your Obedt Hble Servt
          
            Go: Washington
          
        